Filed 7/26/22 P. v. Tubridy CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Appellant,
                                                                        A164016
 v.
 ROBERT JOHN TUBRIDY,                                                   (Napa County Super. Ct.
                                                                         No. CR182656)
             Defendant and Respondent.


MEMORANDUM OPINION1
         The People appeal from a trial court order terminating the probation of
defendant Robert John Tubridy. Tubridy agreed to a seven-year probation
term as part of a plea agreement, but the Legislature subsequently enacted
Assembly Bill No. 1950 (2019–2020 Reg. Sess.) (AB 1950), which capped the
probation term for his offenses at two years. The People argue that the court
should have permitted them to withdraw from the plea agreement before
deeming Tubridy’s probation complete based on AB 1950. We affirm.
         In March 2017, Tubridy was charged with various crimes in two
separate cases, which were later consolidated. The underlying facts are not
material to the issue before us. Briefly, however, the first case involved



        We resolve this case by a memorandum opinion in accordance with
         1

California Standards of Judicial Administration, section 8.1.

                                                               1
allegations that Tubridy attempted to break into a Baskin Robbins store, and
the second case involved allegations that he cased and boarded boats docked
behind homes along the Napa River.
        Tubridy entered a plea agreement under which he pleaded no contest to
one count of second degree commercial burglary (Pen. Code, §§ 459, 460)2 and
one count of vandalism over $400 (§ 594, subd. (b)(1)). He also admitted
allegations that he had six prior prison terms (§ 667.5, subd. (b)). In
November 2018, consistent with the plea agreement, the trial court imposed
a suspended sentence of nine years, eight months in state prison, and ordered
Tubridy to serve one year in county jail followed by a seven-year probation
term.
        AB 1950 took effect on January 1, 2021. The legislation amended
section 1203.1, subdivision (a), to limit the probation term for felony offenses
to two years, with exceptions that do not apply here. (Stats. 2020, ch. 328,
§ 2; § 1203.1, subds. (a), (m).) In September 2021, Tubridy moved to shorten
his probation term under AB 1950. Later that month, over the prosecution’s
objection, the trial court granted the motion and ordered that Tubridy’s
probation was terminated as of AB 1950’s effective date.
            On appeal, the People agree that Tubridy is entitled to the retroactive
benefit of AB 1950, but they argue that the trial court should have given the
prosecution the opportunity to withdraw from the original plea deal before
reducing his probation term. The Courts of Appeal are split on whether the
prosecution may withdraw from a negotiated plea when a defendant seeks
relief under AB 1950. One panel of the Third District Court of Appeal has
concluded that a reviewing court must remand “to allow the trial court and
the prosecution the opportunity to withdraw from the original plea


        2   All statutory references are to the Penal Code.

                                           2
agreement.” (People v. Scarano (2022) 74 Cal.App.5th 993, 1000, review
granted June 1, 2022, S273830.) Other courts have disagreed, reasoning that
AB 1950, unlike newly enacted laws that confer sentencing discretion on trial
courts, amounted to a direct sentence reduction whose legislative purpose
would be thwarted by allowing the prosecution to withdraw from the original
plea deal. (People v. Shelly (July 14, 2022, C094048) __ Cal.App.5th __ [p. 2];
People v. Flores (2022) 77 Cal.App.5th 420, 449, review granted June 22,
2022, S274561; People v. Butler (2022) 75 Cal.App.5th 216, 222, review
granted June 1, 2022, S273773.)3
      The Supreme Court has granted review in a case that will presumably
resolve this split of authority. (People v. Prudholme (Aug. 26, 2021, E076007)
[nonpub. opn.], review granted Nov. 10, 2021, S271057.) We find Butler,
Flores, and Shelly persuasive and need not add to their thoughtful analyses,
especially since the Supreme Court has already agreed to resolve the issue.
Accordingly, we conclude that the People were not entitled to an opportunity
to withdraw from the plea agreement.
      The order terminating Tubridy’s probation is affirmed.




      3 Division Two of this court has likewise held that the prosecution is
not entitled to withdraw from the plea agreement before a defendant’s
probation term is reduced under AB 1950. (People v. Stewart (2021)
62 Cal.App.5th 1065, 1079.) The Supreme Court granted review in Stewart
on June 30, 2021, S268787. On April 20, 2022, the Court transferred the
matter back to Division Two with directions to vacate the decision and
reconsider it in light of other legislation, providing that the opinion could be
cited for potentially persuasive value only.

                                        3
                                _________________________
                                Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Banke, J.




People v. Tubridy A164016



                            4